Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/862,870 application filed on April 30, 2020.  Claims 1-9 are pending and are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus.	
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 07/27/2020, 10/08/2020, 05/13/2021, 09/23/2021, 05/06/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO2013187979) in view of Woodard et al. (WO2014065859) (IDS of 07-27-2020).
Note that these are apparatus claims.  In the patentability analysis below, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  
Regarding claims 1-3 and 5-9, Schwingle et al. (Schwingle) discloses a system for treating wastewater (Abstract, p. 2, ln. 9) comprising:
a fixed film biological reactor connected to the source of wastewater and having a fixed film effluent outlet (p. 5, lines 5-8);
a ballasted system fluidly connected to the fixed film effluent outlet (p. 5, lines 9-10), the ballasted system comprising:
a ballast reactor tank configured to provide a ballasted effluent (p. 5, lines 9-10); and
a source of ballast material fluidly connected to an inlet of the ballast reactor tank (p. 8, lines 8-9, where flow continues to ballast reaction area and a source of ballast, is introduced to provide a ballasted effluent); and
a bypass line having an inlet fluidly connected to the source of wastewater, a first outlet fluidly connected to the ballasted system, and a second outlet fluidly connected to the fixed film biological reactor, the bypass line configured to bypass the fixed film biological reactor (p. 9, lines 14-15, where bypass line 2 may allow stream 1 to bypass fixed film system 4 if necessary).
Therefore, Schwingle discloses the claimed invention, except a biological reactor fluidly connected to a source of wastewater and having a treated wastewater outlet.
However, Woodard has a similar invention disclosing effective treatment of wastewater during conditions that may cause increased wastewater flow to the system (Abstract).  Woodard discloses a system for treating wastewater with two biological reactors wherein a biological reactor is fluidly connected to a source of wastewater and has a treated wastewater outlet (p. 5, lines 17-20).  The wastewater treatment method may comprise introducing a first wastewater stream to a first bioreactor to provide a first mixed liquor and may further comprise introducing a second wastewater stream to a second bioreactor to provide a second mixed liquor (p. 10, lines 3-7)  A first wastewater stream 103 from a source of wastewater may be introduced to a first bioreactor 106 and a second wastewater stream 104 from the source of wastewater may be introduced to second bioreactor 109. (Fig. 1A). 
To a person of ordinary skill in the art at the time of the effective filing of the claimed invention, it would have been obvious to incorporate a system with two biological reactors as in Woodard to effectively treat wastewater during conditions that may cause increased wastewater flow to the system such as during a severe storm (Woodard, p. 2, ln. 31).
Additional Disclosures Included: Claim 2: The ballast material is magnetic (Schwingle, p. 4, lines 21-22); Claim 3: The ballast material is magnetite (pg. 5, ln. 2); Claim 5: The system of claim 1, further comprising a source of coagulant fluidly connected to an inlet of the ballast reactor tank (Schwingle, p. 8, ln 7-9; a source of coagulant 7, such as metal or prehydrolized metal salt, is added in reaction area 6 to provide a coagulated effluent and following coagulation addition 6, flow continues on to ballast reaction area 8); Claim 6: The system of claim 1, wherein the second treated effluent comprises about 100 mg/l to about 500 mg/l of biological solids (Schwingle, p. 2, lines 16-17, where the fixed film bioreactor may contain about
50 milligrams per liter (mg/l) to about 300 mg/l of biological solids); Claim 7: The system further comprises a first clarifier connected to the treated wastewater outlet and configured to provide a first treated effluent (Schwingle, p. 6, lines 26-28); Claim 8: The system of claim 7, further comprising a second clarifier fluidly connected to an outlet of the ballast reactor tank (p. 3, lines 13-15, where the ballasted flocculation system may be installed between the fixed film bioreactor and the secondary clarifier, thereby using the existing secondary clarifier as the ballasted flocculation clarifier); the second clarifier comprising a second treated effluent outlet and a ballasted solids outlet and configured to separate the ballasted effluent into a second treated effluent from a ballasted solids portion (Schwingle, p.1, lines 12-15, where a clarifier is provided in the system that is fluidly connected to the ballasted effluent. The clarifier comprises a treated effluent outlet and a ballasted solids outlet and is configured to separate a treated effluent from a ballasted solids); and Claim 9: The system of claim 1, wherein the fixed film biological reactor comprises a carrier onto which biomass is fixed (Schwingle, p. 2, lines 15-16, where fixed film processes may maintain biological growth on a surface or inert carrier).

Regarding claim 4, Schwingle and Woodard combined discloses or suggest the system of claim 1, further comprising a source of flocculant (Schwingle, p.5, ln. 26), except fluidly connected to an inlet of the ballast reactor tank.
However, when the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to connect the ballasted effluent as claimed such that one can use the ballast reactor tank as a flocculation tank.
Conclusion
Examiner recommends that Applicant carefully review each identified reference before responding to this office action to properly advance the case in light of the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779                                                                                                                                                                                                        
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.